ACCEPTED

                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                1/12/2015 1:38:02 PM
                                                                                                        CATHY LUSK
                                                                                                              CLERK




                                                                                  FILED IN
                                                                           12th COURT OF APPEALS
                                                                                TYLER, TEXAS
                                                                           1/12/2015 1:38:02 PM
                                        12 JANUARY 2014                         CATHY S. LUSK
                                                                                    Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Larry Smith v. State
     12-13-00033-CR



Please find enclosed a copy of the letter sent to Mr. Smith regarding his right to file a PDR along
with a copy of the certified return receipt showing the mailing of the same.


                                             Sincerely,


                                             /s/Austin Reeve Jackson
                                       6 JANUARY 2015


Larry Joe Smith
Inmate: 01835904
Duncan Unit
1502 S 1st St
Diboll TX 75941-9668

By Certified Mail

Re: Appeal

Mr. Smith:

Please find enclosed a copy of the opinion issued by the Twelfth Court of Appeals in your case.
Because we waived the right to appeal and asked that this appeal be dismissed, the Court has
done so.

You do have the right to file a pro se Petition for Discretionary Review in the Court of Criminal
Appeals should you desire to do so. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

As always, should you have any questions I will be happy to assist in any way that I can.


                                             Sincerely,


                                             Austin Reeve Jackson